Case: 5:18-cr-00081-REW-MAS Doc #: 457 Filed: 01/15/20 Page: 1 of 2 - Page ID#: 3080




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION AT LEXINGTON
                                CASE NO. 5:18-CR-81-S-JMH-MAS

  UNITED STATES OF AMERICA                                                               PLAINTIFF

  v.                          MOTION FOR ENRIGHT HEARING

  BENIAMIN-FILIP OLOGEANU, et al.                                                    DEFENDANTS

                                           *** *** *** ***

         Comes the Defendant, Beniamin-Filip Ologeanu, by counsel and pursuant to the Court’s

  December 12, 2019 Order [Record No. 414], respectfully moves the Court for an Enright Hearing

  in this matter as it relates to Defendant Beniamin-Filip Ologeanu. In further support of his Motion,

  Mr. Ologeanu files a Memorandum in Support herewith.

                                                       Respectfully submitted,

                                                       MCBRAYER PLLC
                                                       201 E. Main Street, Suite 900
                                                       Lexington, KY 40507
                                                       (859) 231-8780
                                                       dguarnieri@mcbrayerfirm.com
                                                       tnichols@mcbrayerfirm.com


                                                       /s/ David J. Guarnieri
                                                       DAVID J. GUARNIERI
                                                       TREVOR M. NICHOLS
                                                       ATTORNEYS FOR DEFENDANT,
                                                       BENIAMIN-FILIP OLOGEANU
Case: 5:18-cr-00081-REW-MAS Doc #: 457 Filed: 01/15/20 Page: 2 of 2 - Page ID#: 3081




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 15th day of January, 2020, a true and correct copy of the
  foregoing was served via electronically with the Clerk of the Court by using the CM/ECF system,
  which will send a notice of electronic filing to all counsel of record.


                                                     /s/ David J. Guarnieri
                                                     DAVID J. GUARNIERI




                                                2
